Citation Nr: 9920647	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971 and from September 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran's case was remanded to the RO for 
further development in January 1997 and in September 1998.  
The case is again before the Board for appellate review.

In light of the applicable laws and a recent decision of the 
U.S. Court of Appeals for Veterans Claims, the Board has 
determined that the issues on appeal are more accurately 
construed as separate claims of "entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD)," and "entitlement to service connection for PTSD."  
See Best v. Brown, 10 Vet. App. 322 (1997).


FINDINGS OF FACT

1.  No currently diagnosed acquired psychiatric disorder 
(other than PTSD) is shown to be causally or etiologically 
related to the veteran's period of service.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (other than PTSD) was 
not incurred or aggravated during active duty, and a 
psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 (1998).

2.  PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As competent evidence of a diagnosis of an acquired 
psychiatric disorder (e.g. a dysthymic disorder), and PTSD, 
and a nexus to active duty, have been presented, the 
veteran's claims for an acquired psychiatric disorder (other 
than PTSD) and PTSD are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).

The veteran's service medical records from his first period 
of service are not available.  Two "enlistment" examination 
reports, dated in March 1973 and September 1974, 
respectively, show that the veteran's psychiatric condition 
was clinically evaluated as normal.  Service medical records 
and administrative records created in association with the 
veteran's separation from service include a psychiatric 
consultation report, dated in December 1974.  This report 
shows that the veteran's family history was remarkable for an 
alcoholic father and the fact that he ran away from home four 
times "because of parental problems."  The diagnosis was 
"passive aggressive, passive-dependent personality."  The 
veteran's separation examination report, dated in January 
1975, notes the aforementioned diagnosis, as well as a 
notation of a personality disorder.




I.  Acquired Psychiatric Disorder (Other than PTSD)

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  A personality disorder is 
not a disability for which VA disability compensation 
benefits may be awarded.  38 C.F.R. §§ 3.303(c), 4.9 (1998); 
Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 
Vet. App. 439, 441 (1992).  

In this case, the Board finds that the evidence does not show 
that the veteran had a psychiatric disorder during service, 
that he had a compensably disabling psychosis within one year 
of his separation from active duty, or that any current 
psychiatric disorder (other than PTSD) is linked to his 
active duty service.  Rather, the record shows that the 
veteran not treated for a psychiatric disorder while on 
active duty, and that the first treatment for what may have 
been an acquired psychiatric disorder (specifically, an 
intentional Dalmane overdose) is found in Appalachian 
Regional Hospital (ARH) records, dated in October 1976.  This 
is approximately one year and five months after separation 
from service.  The next indication of treatment for an 
acquired psychiatric disorder is found in Pineville Community 
Hospital Association (Pineville) records dated in September 
1984, which shows that he was diagnosed with an anxiety 
neurosis after he was treated for a drug overdose. Thus, a 
confirmed diagnosis of an acquired psychiatric disorder was 
not presented clinically until 1984, approximately nine years 
after separation from service.  In addition, the veteran's 
dysthymic disorder was first clinically shown in a July 1993 
VA examination report, and therefore comes approximately 18 
years after separation from service.  The Board further notes 
that although three VA examination reports (two of which are 
dated in July 1993 and one which is dated in December 1998) 
collectively contain diagnoses of a depressive disorder and 
dysthymia, none of the examiners thought it appropriate to 
link any acquired psychiatric disorder to the veteran's 
service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an acquired psychiatric disorder.

While the Board has considered the opinions of Emanual H. 
Rader, M.D., dated in 1993 and 1994, as evidence of a nexus 
between an anxiety disorder and the veteran's service, the 
Board notes that the probative value of these opinions is 
weakened by the fact that his reports come at least 18 years 
after the veteran's active duty, are without the slightest 
support by citation to any clinical findings in service or 
thereafter, and are not shown to have been based upon a 
review of service medical records.  Also of particular note, 
Dr. Rader's opinions are vaguely worded, contradictory, and 
appear to be based on the veteran's own opinion of the 
etiology of his psychiatric disorder.  In this regard, the 
Court has held that lay persons untrained in the fields of 
medicine and psychiatry are not competent to offer an opinion 
as to a diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For example, in a July 1993 opinion he 
wrote, "I would say this man has longstanding anxiety 
problems...which he says are related to his military service." 
(emphasis added).  Also of note in that opinion, Dr. Rader 
made reference to the fact that the veteran had been disabled 
due to a back injury  (Pineville records indicate that the 
veteran had three laminectomies between 1978 and 1979).  In 
an October 1993 opinion, Dr. Rader wrote, "All I can state 
is that following his injury and his inability to work, he 
developed a severe anxiety problem, which has required 
medications."  In November 1994, Dr. Rader indicated that 
the veteran may have "what could very well be described as 
post-traumatic stress syndrome," which he indicated was 
related to the veteran's service.  However, it is clear that, 
to the extent this opinion may be read to support a claim for 
an acquired psychiatric disorder other than PTSD, that Dr. 
Rader based his opinion, at least in part, on the veteran's 
own opinion of the etiology of his condition.  Specifically, 
he wrote that, "He never divulged [until recently] to me 
what the reasons were for his psychiatric problems."  

Given the foregoing, the probative value of Dr. Rader's 
opinions are outweighed by contrary evidence of record, which 
shows that the veteran does not have an acquired psychiatric 
disorder which is related to his service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the instant claim, and that service connection for an 
acquired psychiatric disorder (other than PTSD) is not 
warranted.


II.  PTSD

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  Of particular note, the veteran has 
submitted a stressor statement saying that the ammunition 
depot at his unit blew up within three weeks of his arrival 
in Vietnam.

The veteran's personnel records (DA Form 20) shows that he 
served in Vietnam from June 11, 1971, to November 19, 1971.  
His military occupation specialty was laundry, bath and 
impregnation specialist.  While in Vietnam, he served with 
the 625th Supply and Service Company from June 14, 1971 to 
August 19, 1971 and with the 226th Supply and Service Company 
from August 19, 1971 to November 16, 1971.

In its decision and remand order, dated in September 1998, 
the Board determined that an October 1997 report from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) documented a report that there were explosions, 
fire, and casualties at an ammunition supply point (ASP) at a 
unit located at the veteran's base camp in Quang Tri on June 
21, 1971.  The Board determined that there was sufficient 
evidence of record to verify the veteran's claimed stressor 
of destruction of an ammunition depot at Quang Tri, Vietnam, 
in June 1971, and remanded the claim so that the veteran 
could be afforded a VA PTSD examination to determine whether 
he had PTSD related to this stressor.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 U.S.C.A. § 4.125 of this chapter, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board finds that the preponderance of the evidence shows 
that the veteran does not have PTSD.  In particular, as 
previously stated, in September 1998, the Board remanded the 
claim and requested that the veteran be examined by a VA 
psychiatrist to determine whether the veteran has PTSD 
related to the destruction of an ammunition depot at Quang 
Tri, Vietnam, in June 1971.  A review of the subsequent VA 
examination report, dated in December 1998, shows that the 
examiner determined that the veteran's Axis I diagnosis was 
dysthymic disorder. The examiner specifically ruled out PTSD.  

The Board finds the December 1998 report is highly probative 
evidence which shows that the veteran does not have PTSD.  
This report was based on a review of the claims file, as well 
as psychological testing, and shows that the examiner 
carefully and thoroughly explained his interpretation of the 
test results.  The report includes an account of the 
veteran's life history and subjective complaints, and provide 
objective clinical findings.  

The Board further notes that its conclusion that the veteran 
does not have PTSD is supported by a VA examination report 
written by Pramod Shah, M.D., dated in July 1993, which 
contains diagnoses of dysthymic disorder with anxiety 
symptoms, and polysubstance abuse.  In addition, a VA PTSD 
examination report written by Kevin J. Sharkey, Ph.D., dated 
in July 1993, shows that although Dr. Sharkey could not 
confirm or rule out PTSD, he also assigned an Axis I 
diagnosis of a depressive disorder.  Dr. Sharkey further 
stated that the veteran's PTSD diagnosis was equivocal due to 
"suspected exaggeration" of his psychological test answers. 

In reaching this decision, the Board has considered the 
opinions contained in reports from Dr. Rader, dated between 
1993 and 1994, which indicate that the veteran has PTSD 
related to his military service.  However, the Board points 
out that the sole stressor which has been verified is the 
destruction of an ammunition dump in June 1971, and that Dr. 
Rader did not list the veteran's stressors upon which he 
relied to form his opinion.  In addition, the Board's 
discussion of Dr. Rader's opinions in part I, supra, is 
largely applicable here.  Specifically, Dr. Rader's reports 
come at least 18 years after the veteran's active duty, are 
without the slightest support by citation to any clinical 
findings in service or thereafter, are not shown to have been 
based upon a review of service medical records, are vaguely 
worded and contradictory, and appear to be based on the 
veteran's own opinion of the etiology of his psychiatric 
disorder.  Accordingly, the Board finds that the probative 
value of Dr. Rader's opinions is outweighed by the contrary 
evidence of record which indicates that the veteran does not 
have PTSD. 

In light of the relevant medical evidence, including an 
August 1998 VA psychiatric examination report which shows 
that a VA examiner specifically ruled out PTSD and determined 
that the veteran's Axis I diagnosis was a dysthymic disorder, 
the veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met; and that the preponderance of the evidence is 
against entitlement to service connection for PTSD.  
Accordingly, service connection for PTSD must be denied.


III.  Conclusion

While the Board has considered the oral and written testimony 
of the veteran, the Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis, and the etiology of his diagnosed 
condition.  The veteran, as a lay person untrained in the 
fields of medicine and psychiatry, is not competent to offer 
such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.  To 
that extent, the veteran's contentions to the contrary are 
unsupported by persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder) is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

